DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims to the different species recite the mutually exclusive characteristics of the species. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 5-7, 9-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0015161 to Todt in view of US Pub No. 2009/0074998 to Hiruma.
Regarding Claims 1-3, 5-7, 9-16 and 18-23
Todt teaches a method of making a cover including a film and a composite layer (Todt, abstract, paragraphs [0294], [0164], [0168], and [0174]). Todt teaches an adhesive layer between the composite and the film and that the film is a heat shrinkable film preferably having the same composition as the adhesive such as styrene- ethylene/butylene-styrene block copolymer (first and second styrenic block copolymer) (Id., paragraphs [0243], [0182]). Todt teaches that the film may incorporate an adhesive (Id., paragraph [0279]). Todt teaches that the film may comprise a three layer configuration having an inner, middle and outer layer, (or first, middle and outer layer) each of which are preferably the same composition of the adhesive (first and third styrenic block copolymer of the same family) (Id., paragraphs [0229]-[0231], [0243]). Todt teaches that the non-woven of the composite layer is perforated (needle-punched) prior to laminating the composite layer to the film (Id., paragraph [0018]). 
Todt does not appear to teach that the outer layer does not comprise the styrenic block copolymer. However, Hiruma teaches a cover including a film comprising a multilayer configuration wherein the outer layer comprises a polyester and additional layers comprise a polystyrene series resin (Hiruma, abstract). Hiruma teaches that the polyester outer layer provides stiffness and rupture-resistance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of Todt and wherein the outer layer of film is replaced by, or in the alternative, an additional outer layer is added 
Regarding Claims 10 and 22
	Todt teaches that the compositions may comprise various styrenic block copolymers such as SIS SEBS SBS and the like which necessarily comprise differing melting points (Id., paragraph [0182]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the multilayer heat shrinkable film of the prior art and to utilize two different styrenic block copolymers within the composition, motivated by the desire to form a conventional heat shrinkable film comprising properties of both types of polymers and to form a more versatile product. 
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt in view of Hiruma as applied to claims 1-3, 5-7, 9-16 and 18-23 above, in view of USPN. 6,696,120 to Todt herein after referred to as Todt-120.
Regarding Claims 4 and 17
The prior art combination does not appear to teach providing the step of providing an edge wrap and at least partially surrounding the edges of the film and composite layer. However, Todt-120 which is incorporated by reference, teaches a similar cover structure wherein an embodiment is taught having two panels of cover material which are joined together by heat sealing (edge seal) (Todt,-120, abstract, fig 8, column 3, lines 9-21). Since two panels of the same composition are used, one panel meets the limitation of the composite and . 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786